Citation Nr: 0021567	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder secondary to service-connected anterior cruciate 
ligament repair, right knee.

2.  Entitlement to service connection for chronic cervical 
spine disorder and headaches, secondary to service-connected 
anterior cruciate ligament repair, right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in February 1996.  A 
copy of the transcript of that hearing has been associated 
with the record.

In June 1997 and January 1999 the Board remanded the case to 
the RO for additional development.  Following attempted 
compliance, this case has again been returned to the Board 
for appellate disposition.


REMAND

As previously detailed, VA examination in February 1995 noted 
that the veteran's complaints included lumbar and cervical 
pain and headaches subsequent to a knee injury during active 
service.  The examiner noted that it was possible that the 
veteran's myofascial pain was due to altered biomechanics 
following his use of crutches, but that examination findings 
were unremarkable.

In May 1995 the veteran's private chiropractor reported the 
veteran complained of low back and neck pain with associated 
headaches.  Examination findings included muscle spasm of the 
left quadratus lumborum, left lateral flexion malposition of 
L4 on L5, right lateral flexion malposition of L2 on L3, 
decreased right ilium, slight left lumbar scoliosis, 
decreased lumbosacral angle, complete loss of the normal 
cervical lordotic curve and right lateral flexion malposition 
of C7 on T1.  It was the chiropractor's opinion that the 
veteran's low back and neck pain were directly related to 
"biomechanical" impropriety as a result of knee surgery.

VA outpatient treatment records show that in June 1995 the 
veteran complained of chronic pain, including to the cervical 
and lumbar spines, and migraine headaches every 3 days.  It 
was noted that he had not experienced a migraine headache for 
11/2 weeks since starting medication.  The examiner noted that 
the veteran had full range of motion of the cervical and 
lumbar spines, and that he complained of pain more to the 
left than right in the thoracic and lumbar spines.

In August 1995 the veteran complained of constant lumbar 
pain, aggravated by physical therapy, and neck pain and 
cramps at rest.  He denied experiencing headaches.  The 
examiner noted the veteran had full range of motion of the 
neck, normal forward flexion, no lumbar tenderness and no 
evidence of back pain or tenderness.  The diagnosis was 
myofascial pain syndrome.  It was noted that the veteran 
requested a referral to an orthopedic surgeon as he felt his 
right knee disorder was causing his back pain.

During VA examination in March 1996, the veteran reported 
occasional headaches, usually associated with mid and low 
back pain.  The diagnoses included history of recurrent 
headaches and low back pain.

VA examination in October 1997 noted that the present 
evaluation was for right knee and low back disorders.  The 
examiner noted objective findings as to the lumbar spine 
disorder, including a normal gait, full range of motion, 
minimal mid lumbar tenderness and no associated muscle spasm.  
Lower extremities motor power was 5+/5+, bilaterally. There 
was a normal "dermatomal" pattern to pinprick and deep 
touch.  X-ray examination revealed a normal lumbosacral 
spine.  The diagnoses included mild lumbar myofascial sprain.  
There was no indication that the cervical spine was examined 
or that headaches were evaluated.

In July 1998 the RO returned the veteran's claims file to the 
October 1997 examiner for additional medical opinions 
required by a June 1997 Board remand order.  Subsequently, 
the examiner provided an opinion which stated the veteran did 
not demonstrate headaches or a cervical spine disorder at the 
October 1997 examination, and that there were no neck or 
headaches disorders caused by his surgical anterior cruciate 
ligament repair.  It was noted that the veteran demonstrated 
mild lumbar myofascial strain, but that in the examiner's 
opinion that disorder was not as likely as not secondary to 
or aggravated by post-surgical anterior cruciate ligament 
repair or treatment for that disorder.

In a January 1999 informal hearing presentation, the 
veteran's representative argued that the addendum to the 
October 1997 VA examination report was inadequate, and that 
the cervical spine and headaches disorders had not been 
properly addressed in the original examination.  It was 
further argued that the examiner's amendment to the 
examination report was inconsistent with other medical 
evidence.

Based upon a comprehensive review of the record, the January 
1999 Board Remand order specifically noted that the veteran 
has presented well grounded claims for secondary service 
connection.  In addition, the Board found that the amended 
medical opinions were not supported by the objective medical 
findings reported in the October 1997 VA examination.  On 
remand, the Board specifically requested that the veteran be 
afforded VA orthopedic examination by an examiner other than 
the physician who conducted the October 1997 examination.

Notwithstanding, as aptly pointed out by the veteran's 
accredited representative in a July 2000 informal hearing 
presentation, the veteran was once again afforded examination 
by the VA fee-basis physician who conducted the October 1997 
examination.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "a remand 
[by the Court or the Board] confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders . . . a remand [] imposes upon [VA] a 
concomitant duty to ensure compliance with the terms of the 
remand [and] [i]t matters not that the agencies of original 
jurisdiction as well as those agencies of the VA responsible 
for evaluations, examinations, and medical opinions are not 
under the Board as part of a vertical chain of command which 
would subject them to the direct mandates of the Board."  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (in which a VA 
examination at which the claims file was made available had 
not been conducted as instructed in a Board remand).  While 
the Board is reluctant to burden the veteran with the delay 
of another remand, the record does not disclose any reason as 
to why full compliance with the Board's 1999 Remand order 
could not have been attained.  

Accordingly, further appellate consideration will be deferred 
and the case is again REMANDED to the RO for the following 
actions:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal.  The veteran is requested to 
provide authorization necessary for the 
release of any private medical records.

2.  The veteran should be afforded a VA 
orthopedic examination, by an examiner 
other than the physician who conducted 
the October 1997 examination, for an 
opinion as to the etiology of any present 
headache, cervical spine or lumbar spine 
disorders.  The claims folder and a copy 
of this remand should be made available 
to and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include x-rays or any other tests or 
studies deemed necessary for an accurate 
assessment.

The examiner is specifically requested to 
provide opinions, based upon the medical 
evidence of record and sound medical 
principles, as to whether any present 
headache, cervical spine or lumbar spine 
disability is proximately due to, or has 
been permanently aggravated by, the 
veteran's service-connected right knee 
disorder, including impairment as a 
result of the treatment for that 
disorder.  The examiner should reconcile 
any opinions with the other clinical data 
of record, including the May 1995 private 
chiropractor's report.  A complete 
rationale for the opinions given should 
be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal on a de 
novo basis.  The RO should consider all 
caselaw, as well as all applicable laws 
and regulations, including 38 C.F.R. § 
3.310 (1999) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


